Order, Supreme Court, New York County (Harold Tompkins, J.), entered April 4, 1990, which granted defendant’s motion to dismiss plaintiff’s complaint, pursuant to CPLR 3211, unanimously affirmed, without costs.
Plaintiff, prior to commencing this action alleging, inter alia, a violation of Labor Law § 194, filed a complaint with the City Commission on Human Rights alleging sexual discrimination arising out of the same facts and circumstances. The filing of the administrative complaint constituted an election of remedies barring maintenance of this action. (Executive Law § 297 [9]; Administrative Code of City of New York § 8-112; see generally, Emil v Dewey, 49 NY2d 968, 969.) Plaintiff’s argument that the Administrative Code is inconsistent with the Labor Law, in violation of the "home rule” provisions of the State Constitution, is without basis in view of the explicit provisions of Executive Law § 297 (9) providing that the filing of a complaint "hereunder or with any local commission on human rights” shall preclude a subsequent action in any court. Concur—Murphy, P. J., Sullivan, Milonas and Smith, JJ.